DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s response to a Final Office Action submitted on January 19, 2021.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of CARPENTER et al. U.S. Publication No. 2018/0058482 A1) hereinafter “Carpenter” in view of the Prior Art of TIGHE et al. (U.S. Publication No. 2007/0104986 A1) hereinafter “Tighe”.
As to claim 1, Carpenter discloses a method (method and steps, shown in Figure 4 and described in Paragraph 0005 and Claim1) of determining a health status of a hydraulic circuit arrangement (a system for hydraulic health pump monitoring , components 200 [i.e. hydraulic circuit arrangement] shown in Figure 2, [i.e. health status of a hydraulic circuit arrangement], described in Paragraphs 0017-0019 and 0021) comprising at least one hydraulic fluid working machine (hydraulic pump 210 [i.e. hydraulic fluid working machine], shown in Figure 2 and described in Paragraphs 0017-0019 and 0021), wherein the health status is determined using at least in part an actual temperature information of the hydraulic circuit arrangement (The pump health information may include information regarding the temperature of the fluid (measured by health monitoring system 270), described in Paragraphs 0018 and 0021).
Carpenter does not expressly disclose the temperature information that is compared to an expected temperature information.
Tighe discloses a system and method for monitoring (described in Abstract and Paragraph 0011) comprising: determining an operating condition [i.e. health status] described in Paragraphs 0011 and 0018 and Claim 1).
Thus, given the method of Carpenter and having the teaching of Tighe, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Tighe into the method of Carpenter, in order to have a method of determining a health status of a hydraulic circuit arrangement comprising at least one hydraulic fluid working machine, wherein the health status is determined using at least in part an actual temperature information of the hydraulic circuit arrangement that is compared to an expected temperature information of the hydraulic circuit arrangement, for the obvious motivational reasons of one conventional method of hydraulic system health status monitoring by another conventional method that yield expected result.
As to claim 10, the combination of Carpenter and Tighe as set forth above in claim 1, further Carpenter discloses a control unit (an electronic control module (ECM) 290 (or a controller 290), shown in Figure 2) for the hydraulic circuit arrangement that is designed and arranged in a way to perform, at least at times, the method of claim 1 (an electronic control module (ECM) 290 (or a controller 290), shown in Figure 2 and described in Paragraphs 0019-0020).
As to claim 11, the combination of Carpenter and Tighe as set forth above in claim 10, further Carpenter discloses wherein the control unit is an electronic control unit (an electronic control module (ECM) 290 (or a controller 290), shown in Figure 2), a described in Paragraphs 0019-0020).
As to claim 12, the combination of Carpenter and Tighe as set forth above in claim 1, further Carpenter discloses wherein the hydraulic circuit arrangement is operated, at least at times, the method of claim 1 (system, method and steps, shown in Figures 2, 4 and described in Paragraph 0005, 0017-0019, 0021and Claim1).
As to claim 13, the combination of Carpenter and Tighe as set forth above in claim 10, further Carpenter discloses the hydraulic circuit arrangement that is used for a mobile device, in particular for an off-road vehicle and/or a construction site vehicle (shown in Figure 1 and described in Paragraph 0014).
As to claim 20, the combination of Carpenter and Tighe as set forth above in claim 10, further Carpenter discloses wherein the hydraulic circuit arrangement is operated, at least at times, according to the method according to claim 1 (system, method and steps, shown in Figures 2, 4 and described in Paragraph 0005, 0017-0019, 0021and Claim1) and/or in that the hydraulic circuit arrangement comprises a control unit (an electronic control module (ECM) 290 (or a controller 290), shown in Figure 2) wherein the health status is indicated to an operator of the hydraulic circuit arrangement, stored in a memory device (memory 292, shown in Figures 2) for readout by a person, and/or transmitted to an external device (described in Paragraphs 0021-0023).

Claims 3-8, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of CARPENTER et al. U.S. Publication No. 2018/0058482 A1) hereinafter “Carpenter” in view of the Prior Art of TIGHE et al. (U.S. Publication No. 2007/0104986 A1) hereinafter “Tighe” and further in view of the Prior Art of MILLER et al. (U.S. Publication No. 2009/0095576 A1) hereinafter “Miller”.
As to claim 3, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the actual temperature information is determined at least in part from one or more of the following group of temperature information gaining methods: measuring a hydraulic fluid temperature; measuring a temperature development over time; measuring a mechanical power introduced into the hydraulic circuit arrangement; measuring a mechanical power extracted from the hydraulic circuit arrangement; measuring heat dissipation of the hydraulic circuit arrangement to an environment; and/or replacing or modifying a measurement by calculations.
Miller discloses a system and method (described in Paragraph 0019) comprising: wherein the condition/status is determined using at least in part an actual temperature information of the hydraulic circuit arrangement that is compared to an expected temperature information (described in Paragraph 0089), including measuring the mechanical power extracted from the hydraulic circuit arrangement (described in Paragraph 0030); and measuring heat dissipation of the hydraulic circuit arrangement to the environment (described in Paragraph 0028).
Carpenter as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of Carpenter and Tighe, in order to have wherein the actual temperature information is determined at least in part from one or more of the following group of temperature information gaining methods: measuring a hydraulic fluid temperature; measuring a temperature development over time; measuring a mechanical power introduced into the hydraulic circuit arrangement; measuring a mechanical power extracted from the hydraulic circuit arrangement; measuring heat dissipation of the hydraulic circuit arrangement to an environment; and/or replacing or modifying a measurement by calculations, for the obvious motivational reasons of incorporating different conventional and well known system and method for monitoring a condition/status as disclosed by Miller (Paragraphs 0012-0013).
As to claim 4, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the health status comprises at least one, two or a plurality of health status levels, in particular at least one health status level is taken from the following group of health status levels: indication of full operability of the hydraulic circuit arrangement; indication of remaining hours of full operability of the hydraulic circuit arrangement; remaining operating hours before preventive maintenance; remaining hours before maintenance; indication of suggested preventive maintenance; indication of required preventive maintenance; indication of suggested maintenance; indication of recommended maintenance; 
Miller discloses a system and method (described in Paragraph 0019) comprising: wherein the condition/status is determined using at least in part an actual temperature information that is compared to an expected temperature information (described in Paragraph 0089), remaining operating hours before preventive maintenance (described in Paragraphs  0019-0021); remaining hours before maintenance (described in Paragraphs  0019-0021); indication of suggested preventive maintenance; indication of required preventive maintenance (described in Paragraphs  0019-0021); indication of suggested maintenance (described in Paragraphs  0019-0021); and indication of recommended maintenance (described in Paragraphs  0019-0021).
Thus, given the method of Carpenter as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of Carpenter and Tighe, in order to have wherein the health status comprises at least one, two or a plurality of health status levels, in particular at least one health status level is taken from the following group of health status levels: indication of full operability of the hydraulic circuit arrangement; indication of remaining hours of full operability of the hydraulic circuit arrangement; remaining operating hours before preventive maintenance; remaining hours before maintenance; indication of suggested preventive maintenance; indication of required preventive maintenance; Miller (Paragraphs 0012-0013).
As to claim 5, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the health status is influenced by previous health status information.
Miller discloses a system and method (described in Paragraph 0019) comprising: a condition/status is influenced by previous condition/status information (recorded information could be downloaded for analysis of the brake usage and the information could be used for maintenance [i.e. wherein the health status is influenced by previous condition/status information], described in Paragraph 0019 and 0059).
Thus, given the method of Carpenter as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of Carpenter and Tighe, in order to have wherein the health status is influenced by previous health status information, for the obvious motivational reasons of incorporating different conventional and well known system and method for monitoring a condition/status as disclosed by Miller (Paragraphs 0012-0013).
As to claim 6, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the health status can be externally modified, in particular based on inspection results and/or on maintenance performed.
Miller discloses a system and method (described in Paragraph 0019) comprising: a condition/status can be externally modified, in particular based on inspection results and/or on maintenance performed (described in Paragraph 0089).
Thus, given the method of Carpenter as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of Carpenter and Tighe, in order to have wherein the health status can be externally modified, in particular based on inspection results and/or on maintenance performed, for the obvious motivational reasons of incorporating different conventional and well known system and method for monitoring a condition/status as disclosed by Miller (Paragraphs 0012-0013).
As to claim 7, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the health status is determined, at least in part, using machine learning methodologies, processes, and systems.
Miller discloses a system and method (described in Paragraph 0019) comprising: a condition/status is determined, at least in part, using machine learning methodologies, processes, and systems (described in Paragraph 0018).
 Carpenter  as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of  Carpenter  and Tighe, in order to have wherein the health status is determined, at least in part, using machine learning methodologies, processes, and systems, for the obvious motivational reasons of incorporating different conventional and well known system and method for monitoring a condition/status as disclosed by Miller (Paragraphs 0012-0013).
As to claim 8, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the health status is indicated to an operator of the hydraulic circuit arrangement, stored in a memory device for readout by a person, and/or transmitted to an external device. 
Miller discloses a system and method (described in Paragraph 0019) comprising: a condition/status is indicated to an operator of the hydraulic circuit arrangement, stored in a memory device for readout by a person, and/or transmitted to an external device (described in Paragraph 0018).
Thus, given the method of Carpenter as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of Carpenter and Tighe, in order to have wherein the health status is indicated to an operator of the hydraulic circuit arrangement, stored in a memory device Miller (Paragraphs 0012-0013). 
As to claim 16, the combination of Carpenter and Tighe as set forth above in claim 3, but the combination does not expressly disclose wherein the health status comprises at least one, two or a plurality of health status levels, in particular at least one health status level is taken from the following group of health status levels: indication of full operability of the hydraulic circuit arrangement; indication of remaining hours of full operability of the hydraulic circuit arrangement; remaining operating hours before preventive maintenance; remaining hours before maintenance; indication of suggested preventive maintenance; indication of required preventive maintenance; indication of suggested maintenance; indication of recommended maintenance; indication of highly recommended maintenance; indication of recommended non-use of equipment; indication of imminent malfunction; indication of malfunction. 
Miller discloses a system and method (described in Paragraph 0019) comprising: remaining operating hours before preventive maintenance (described in Paragraphs  0019-0021); remaining hours before maintenance (described in Paragraphs  0019-0021); indication of suggested preventive maintenance; indication of required preventive maintenance (described in Paragraphs  0019-0021); indication of suggested maintenance (described in Paragraphs  0019-0021); and indication of recommended maintenance (described in Paragraphs  0019-0021).
 Carpenter  as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of  Carpenter  and Tighe, in order to have wherein the health status comprises at least one, two or a plurality of health status levels, in particular at least one health status level is taken from the following group of health status levels: indication of full operability of the hydraulic circuit arrangement; indication of remaining hours of full operability of the hydraulic circuit arrangement; remaining operating hours before preventive maintenance; remaining hours before maintenance; indication of suggested preventive maintenance; indication of required preventive maintenance; indication of suggested maintenance; indication of recommended maintenance; indication of highly recommended maintenance; indication of recommended non-use of equipment;   indication of imminent malfunction; indication of malfunction, for the obvious motivational reasons of incorporating different conventional and well known system and method for monitoring a condition/status as disclosed by Miller (Paragraphs 0012-0013).
As to claim 18, the combination of Carpenter and Tighe as set forth above in claim 3, but the combination does not expressly disclose wherein the health status is influenced by previous health status information. Miller discloses a system and method (described in Paragraph 0019) comprising: a condition/status is influenced by previous health status information (recorded information could be downloaded for analysis of the brake usage and the information could be used for maintenance [i.e. wherein a condition/status is influenced by previous health status information], described in Paragraph 0019 and 0059).
Thus, given the method of  Carpenter  as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of  Carpenter  and Tighe, in order to have wherein the health status is influenced by previous health status information, for the obvious motivational reasons of incorporating different conventional and well known system and method for monitoring a condition/status as disclosed by Miller (Paragraphs 0012-0013).
As to claim 19, the combination of Carpenter and Tighe as set forth above in claim 4, but the combination does not expressly disclose wherein the health status is influenced by previous health status information. 
Miller discloses a system and method (described in Paragraph 0019) comprising: a condition/status is influenced by previous health status information (recorded information could be downloaded for analysis of the brake usage and the information could be used for maintenance [i.e. wherein the health status is influenced by previous health status information], described in Paragraph 0019 and 0059).
Thus, given the method of  Carpenter  as modified by Tighe and having the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the method of comparing actual temperature and an expected temperature disclosed by Miller into the combination of  Carpenter  and Tighe, in order to have wherein the health status is Miller (Paragraphs 0012-0013).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of CARPENTER et al. U.S. Publication No. 2018/0058482 A1) hereinafter “Carpenter” in view of the Prior Art of TIGHE et al. (U.S. Publication No. 2007/0104986 A1) hereinafter “Tighe” and further in view of the Prior Art of GOUPIL et al. (U.S. Publication No. 2010/0152925 A1) hereinafter “Goupil”.
As to claim 9, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the health status and/or the expected temperature information and/or the actual temperature information is a vectorial value.
Goupil discloses a system and method comprising: health status and/or the expected temperature information and/or the actual temperature information is a vectorial value (described in Paragraph 0131).
Thus, given the method of  Carpenter  as modified by Tighe and having the teaching of Goupil, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching disclosed by Goupil into the combination of  Carpenter and Tighe, in order to have wherein the health status and/or the expected temperature information and/or the actual temperature information is a vectorial value, for the obvious motivational reasons of Goupil (Paragraphs 0044-0045).


Claims 2, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of CARPENTER et al. U.S. Publication No. 2018/0058482 A1) hereinafter “Carpenter” in view of the Prior Art of TIGHE et al. (U.S. Publication No. 2007/0104986 A1) hereinafter “Tighe” and further in view of the Prior Art of MILLER et al. (U.S. Publication No. 2009/0095576 A1) hereinafter “Miller” and further in view of the Prior Art of St. AUBIN et al. (U.S. Publication No. 2008/0236153 A1) hereinafter “Aubin”.
As to claim 2, the combination of Carpenter and Tighe as set forth above in claim 1, but the combination does not expressly disclose wherein the expected temperature information is determined at least in part from one or more of the following group of temperature information gaining methods: using a fixed temperature; using a temperature that is based on a model of the hydraulic circuit arrangement; using a temperature that is based on measurements of the hydraulic circuit arrangement; modifying a temperature based on operating time; modifying a temperature based on operating load; modifying a temperature based on operating load history; modifying a temperature based on environmental parameters; modifying a temperature based on actual temperature information history; modifying a temperature based on the type of  
Aubin discloses a system and method for a hydraulic system (described in Abstract), comprising: expected temperature information is determined at least in part from the following group of temperature information gaining methods: modifying the temperature based on the type of hydraulic fluid; and modifying the temperature based on hydraulic fluid alterations (temperature threshold may be altered according the type or application of the hydraulic fluid, described in Paragraphs 0035-0036).
Thus, given the method of Carpenter as modified by Tighe and Miller and having the teaching of Aubin, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching disclosed by Aubin into the combination of Carpenter, Tighe and Miller, in order to have wherein the expected temperature information is determined at least in part from the following group of temperature information gaining methods: using a fixed temperature; using a temperature that is based on a model of the hydraulic circuit arrangement; using a temperature that is based on measurements of a hydraulic circuit arrangement; modifying the temperature based on operating time; modifying the temperature based on operating load; modifying the temperature based on operating load history; modifying the temperature based on environmental parameters; modifying the temperature based on actual temperature information history; modifying the temperature based on the type of hydraulic fluid; modifying the temperature based on hydraulic fluid alterations; modifying the temperature on previous health status data, for the obvious motivational reasons of incorporating different conventional and well known Aubin (Abstract).
As to claim 14, the combination of Carpenter,Tighe, Miller and Aubin as set forth above in claim 2, further Miller discloses wherein the actual temperature information is determined at least in part from the following group of temperature information gaining methods: measuring the hydraulic fluid temperature; measuring the temperature development over time; measuring the mechanical power introduced into the hydraulic circuit arrangement; measuring the mechanical power extracted from the hydraulic circuit arrangement (described in Paragraph 0030); measuring heat dissipation of the hydraulic circuit arrangement to the environment (described in Paragraph 0028); replacing or modifying a measurement by calculations.
As to claim 15, the combination of Carpenter,Tighe, Miller, and Aubin as set forth above in claim 2, further Miller discloses wherein the health status comprises at least one, two or a plurality of health status levels, in particular at least one health status level is taken from the following group of health status levels: indication of full operability of the hydraulic circuit arrangement; indication of remaining hours of full operability of the hydraulic circuit arrangement; remaining operating hours before preventive maintenance (described in Paragraphs  0019-0021); remaining hours before maintenance (described in Paragraphs  0019-0021); indication of suggested preventive maintenance (described in Paragraphs  0019-0021); indication of required preventive maintenance(described in Paragraphs  0019-0021); indication of suggested maintenance (described in Paragraphs  0019-0021); indication of recommended maintenance(described in Paragraphs  0019-0021); indication of 
As to claim 17, the combination of Carpenter, Tighe, Miller, and Aubin as set forth above in claim 2, further Miller discloses wherein the health status is influenced by previous health status information (recorded information could be downloaded for analysis of the brake usage and the information could be used for maintenance [i.e. wherein the health status is influenced by previous health status information], described in Paragraph 0019 and 0059).

Response to Arguments
However, the non-provisionally rejection on the ground of non-statutory double patenting of claims 1-6 has been maintained.

Applicant’s arguments, see Pages 3-8, filed January 19, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §103 have been fully considered and are persuasive. Therefore, the final rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art of Carpenter in view of the previously cited prior arts of Tighe, Miller, Aubin, and Goupil. See the above rejection paragraphs for full detailed rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2003/0177986 A1 of Le Lievre et al, discloses a method for cooling a motor vehicle engine, which consists in regulating the volume and the flow rate of a coolant fluid in a hydraulic circuit (2) provided with a degassing bypass hose (6) wherein is provided a degassing box (11). The invention is characterised in that the method comprises a step which consists in determining the temperature of the cooling liquid, a step which consists in comparing the temperature of the cooling liquid with a first threshold temperature, and a step which consists in regulating the fluid circulation in the degassing bypass hose (6) such that, when the fluid temperature is higher than the first threshold, the amount of fluid circulating in the bypass hose (6) is greater than the amount circulating in that same bypass hose (6) when the fluid temperature is lower than the first threshold temperature. The invention also concerns a device for cooling a motor vehicle engine

U.S. Publication No. 2005/0262838 A1 of Kageyama et al, discloses in a hydraulic machine, hydraulic pump failure is detected and the pump lifespan is estimated before the pump failure occurs. The discharge pressure 122, oil temperature 126, and drain filter differential pressure 120 are measured, a correlative relationship 128 between the filter differential pressure and the discharge pressure is determined, and a representative filter differential pressure 130 is calculated from this correlative 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SISAY YACOB/						February 18, 2021           Primary Examiner, Art Unit 2685